UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [x ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to LIFE NUTRITION PRODUCTS, INC. (Exact name of registrant as specified in its charter) Commission file number: 001-34274 Delaware State or other jurisdiction of incorporation or organization 42-1743717 (I.R.S. Employer incorporation or organization Identification No.) Michael M. Salerno Chief Executive Officer 121 Monmouth Street, Suite A Red Bank, New Jersey 07701 (732) 758-1577 (Address of principal executive offices) Securities registered pursuant to Section 12(b) of the Act: none Securities registered pursuant to section 12(g) of the Act: Common Stock, par value $0.0001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ()Yes (X)No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ()Yes (X)No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (X)Yes ( )No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files). () Yes () No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of regulation S-K ( 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant' s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ( )Yes (X)No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,""accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer() Non-accelerated filer ( ) Accelerated filer ( ) Smaller reporting company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ( )Yes (X)No As of June 30, 2010 the aggregate market value of the voting common stock held by non-affiliates of the registrant was approximately $178,828 based on the closing market price of the registrant's common stock of $0.01 on that day. As of March 31, 2011 there were 16,877,900 shares of common stock outstanding with a par value of $0.0001. DOCUMENTS INCORPORATED BY REFERENCE None - 1 - Table of Contents Life Nutrition Products, Inc. (LNP, Inc.) Part I Page Item 1 Business 3 Item 1A Risk Factors 7 Item 1 B Unresolved Staff Comments 7 Item 2 Properties 7 Item 3 Legal Proceedings 7 Item 4 Submission of Matters to a Vote of Security Holders 7 Part II Item 5 Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6 Selected Financial Data 9 Item 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A Quantitative and Qualitative Disclosure About Market Risks 11 Item 8 Financial Statements and Supplementary Data 12 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 Item 9A Controls and Procedures 24 Item 9B Other Information 26 Part III Item 10 Directors, Executive Offices and Corporate Governance 27 Item 11 Executive Compensation 27 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13 Certain Relationships and Related Transactions, and Director Independence 28 Item 14 Principal Accounting Fees and Services 29 Part IV Item 15Exhibits, Financial Statement Schedules 30 Signatures - 2 - FORWARD LOOKING STATEMENT This annual filing ending December 31, 2010 contains forward-looking statements that involve substantial risks and uncertainties. You can identify these statements by forward-looking words such as may, expect, plans, intends, anticipate, believe, estimate and continue or similar words and are intended to identify forward looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934. You should read statements that contain these words carefully because they discuss our future expectations or may contain projections of our future results of operations or of our financial condition or state other forward-looking information. We believe that it is important to communicate our future expectations to our investors. However, there may be events in the future that the Company is not able to accurately predict or control. Before you invest in the Companys common stock, you should be aware that the occurrence of the events described as risk factors and elsewhere in this annual filing could have a material adverse effect on our business, operating results and financial condition. Part I Item 1. Business The Company References to we, our, our company, us, the Company, or Life Nutrition refer to Life Nutrition, Inc. and its consolidated subsidiaries. Unless otherwise indicated, industry data are derived from publicly available sources, which we have not independently verified. Our executive office is located at 121 Monmouth Street, Red Bank, New Jersey 07701 and our phone number is (732)758-1577 and our website address is www.trimforlife3.com. Information contained in our filing is not available at our web site. Our fiscal year ends December 31. Company Overview We were originally organized as a New Jersey limited liability company in February 2005 under the name Life Nutrition Products, LLC ("The Company"). On September 24, 2007, Life Nutrition Products, Inc. a Delaware Corporation was formed and merged with LNP. On August 27, 2008 the Life Nutrition Products, Inc. Registration statement on Form S-1 became effective. We are a dietary supplement company specializing in the development, marketing and distribution of all natural, proprietary, dietary supplements under the names Trim For Life3 Appetite Control and Trim For Life3 Energy Formula. In our original business plan, we outlined a marketing strategy to compete more effectively in the dietary supplement marketplace. However, due to a lack of available financing we are unable to implement the marketing strategy or invest in product expansion. As a result, the Company may look to explore and identify other viable options that may provide the potential to generate a positive cash flow to accommodate the costs of being a publicly held company. With volatile economic conditions and unknown opportunities, we are unable to adequately determine if there are indeed, business opportunities that would lend to the Company acquiring additional capital or having the available resources to construct such a deal. During the period covered in this annual report ending December 31, 2010, the Company received approval from the Financial Industry Regulatory Authority (FINRA) to quote its common stock on the Over-The-Counter Bulletin Board (OTCBB). As a public company with shares trading on the open market, we believe our company may be in a better position to raise additional capital to meet our operating costs. However, we cannot claim nor guarantee the trading of the Companys common stock will improve the current financial condition of the Company or if a viable market could be developed to support the trading of our Company stock. Our current operating costs are minimal due to limited business activities, but we do incur expenses such as legal and professional services to meet our Securities Exchange Commission (SEC) obligations as a public company. The Company may continue to meet these expenses by opting to raise additional capital through the sales of our common stock, loans from our board of directors, and/or other transactions to meet these obligations. - 3 - Our Current Business On September 7, 2010, the Registrant (the "Company") entered into a Share Exchange Agreement (the "Agreement") with Conqueror Group Limited, a Hong Kong corporation ("Conqueror") and Acumen Charm Ltd., a British Virgin Islands corporation (the "Conqueror Shareholder"). Pursuant to the Agreement, at the closing of the transaction contemplated in the Agreement (the "Transaction"), the Company will acquire 100% of the issued and outstanding capital stock of Conqueror from the Conqueror Shareholder, making Conqueror a wholly-owned subsidiary of the Company. There was no prior relationship between the Company and any of its affiliates and the Conqueror Shareholder and any of its affiliates. Conqueror owns 100% of the equity interest of Shenyang Kai Xin, a wholly-owned foreign enterprise incorporated in the People's's Republic of China ("PRC"), which entity has entered into contractual arrangements with Liaoning New Land Food & Beverage Co., Limited ("NLFB") and Liaoning New Land Fast Frozen Food Co. Limited ("NLFF"), each a company incorporated in the PRC, which arrangements give Conqueror effective control of the business of NLFB and NLFF. NLFB is principally engaged in the processing and distribution of raspberry and blueberry drinks, wines and other related products in China, and NLFF is principally engaged in the cultivation, processing and distribution of fresh and frozen raspberries in the domestic market in China and internationally. In consideration for the purchase of the Conqueror Shareholder' s interest in Conqueror, the Company will issue to designees of the Conqueror Shareholder a total of 23,905,000 newly issued shares of the Company's common stock. The closing of the Transaction is conditioned upon, among other things, satisfactory due diligence investigations by the parties, the cancellation of a total of 13,787,800 shares of the Company's common stock by certain shareholders of the Company, the ability of certain designees of Conqueror to purchase a total of 4,010,000 shares of the Company's common stock from non-affiliated shareholders of the Company in unrelated transactions, the accuracy at closing of the representations made by the parties in the Agreement, and the obtaining of necessary consents. The First Amendment to the Share Exchange Agreement (the "First Amendment") was entered into on November 17, 2010 by the Registrant (the "Company") with Conqueror Group Limited, a Hong Kong corporation ("Conqueror") and Acumen Charm Ltd., a British Virgin Islands corporation (the "Conqueror Shareholder"). The First Amendment amends the terms of the Share Exchange Agreement in which 1,004,900 shares shall be redeemed by the Life Nutrition contemporaneously with the execution of the First Amendment at an aggregate redemption price of $55,270 (the "Group B Redemption Price") and 12,782,900 shares shall be redeemed by the Company at or before the Closing at an aggregate redemption price of $49,731 (the "C Redemption Price") pursuant to mutually acceptable and duly executed redemption agreements. Contemporaneously with the execution of the First Amendment, Conqueror loaned Life Nutrition the principal amount of $55,270 in exchange for which Life Nutrition delivered a promissory note to Conqueror in mutually acceptable form which proceeds shall be used to pay the Group B Redemption Price. At or before the Closing, Conqueror shall loan Life Nutrition the principal amount of $49,731 which shall be paid from the funds remaining in escrow (the "Remaining Escrow Funds") pursuant to the Escrow Agreement dated as of August 13, 2010, as amended on August 30, 2010, by and among Conqueror, Life Nutrition and Cyruli Shanks Hart & Zizmor LLP, in exchange for which Life Nutrition shall deliver a promissory note to Conqueror in mutually acceptable form which proceeds shall be used to pay the Group C Redemption Price. The Closing was to transpire on or before January 31, 2011. As of the date of this filing, the conditions have not been satisfied. As per a verbal agreement between the parties, the First Amendment remains ineffect. - 4 - The Company will continue to review opportunities to improve our financial stability by seeking established businesses which have the financial wherewithal to either invest capital into our Company operations in exchange for Company common stock, or, if in a similar line of business consider a merger or an acquisition. Management believes an opportunity may avail itself as a result of being a reporting company with common stock quoted on the OTCBB. Management believes there are savvy investors and/or businesses that understand the value of a public company and may be interested in investment of capital, merger or acquisition. As a reporting company, our view of the Company value includes; the ability to use the Companys common stock to raise capital, the Companys common stock quoted on the OTCBB, audited financials, provide shareholders liquidity, obtain loans from financial lenders, and possibly increase growth opportunities through mergers and/or acquisitions. Economic conditions may be somewhat unsettled and may cause uneasiness with prospective businesses and speculative investors. Management believes there is a viable market of prospects which are searching for a public company in which they could invest, merge or acquire. However, we cannot guarantee nor claim that the Company will be able to find a suitable opportunity. Our Products Currently, our principal products include two dietary supplement programs marketed under the trade names: Trim For Life3 Appetite Control and Trim For Life3 Energy Formula. The Trim For Life3 Appetite Control The Trim For Life3 Appetite Control formula is an appetite suppressant made from 100% all natural ingredients. A primary ingredient in the formula is 5-HTP; a popular appetite suppressant. The formula has been clinically tested successfully through a double-blind placebo trial conducted at an independent laboratory. The results concluded that the group given the Appetite Control formula lost significantly more weight than the placebo group. The Trim For Life3 Appetite Control formula is patent pending. The status of the patent application is published in the U.S. Patent and Trademark Office (Application 20060040003). Trim for Life3 Energy Formula The all-natural, proprietary Trim For Life3 Energy Formula is designed to stimulate weight loss and increase energy by: (a) revitalizing and boosting metabolism, (b) combating weight loss fatigue, and (c) replenishing vitamins and minerals. Distribution Our product lines are distributed to retail channels either through distributors or through direct shipments from us. We generally maintain sufficient inventories to meet customer orders as received. From time to time, we may experience back orders that result from variations in demand for products outside of our control or expectations. Operations We develop and market dietary supplement products under the brand Trim For Life3. Our products include single ingredient items as well as multi-ingredient formulas. Our formulas utilize scientifically-supported ingredients which target weight loss. Through active involvement in the trends that affect consumers, we focus on building brand identity for each of the types of products we develop. We believe our potential for growth involves the continued development of our products that can be marketed and sold to our existing and new retail channels, including direct-to-consumer. - 5 - Competition The nutritional supplement industry is large and intensely competitive. We compete generally with companies that manufacture and market competitive nutritional products in our product line. Competitive factors in the nutritional supplement market include product effectiveness, scientific validation, proprietary formulations, price, quality of products, reliability of product delivery and marketing services offered to customers. We believe we compete favorably with respect to each of these factors. Nevertheless, most of our competitors have longer operating histories, wider product offerings, greater name recognition and financial resources than do we. Raw Materials and Manufacturing We develop and formulate proprietary, natural based, dietary supplements, but do not manufacture any of these products. We use third-party manufacturers who manufacture and package our products according to formulas and packaging guidelines that we dictate. In order to minimize costs, we may elect to purchase raw or bulk materials directly from our suppliers and have them shipped to our manufacturers so that we may incur only tableting, encapsulating and/or packaging costs and avoid the additional costs associated with purchasing the finished product. By outsourcing product manufacture, we eliminate the capital required to manufacture our own products and increase the flexibility of our manufacturing resources. Intellectual Property, Patents, and Royalty Agreements Trim For Life3 Appetite Control formula is a proprietary, patent-pending dietary supplement formulation. We will protect the intellectual property and license rights through patent protection, trade secrets and contractual protections and intend to develop a strong brand identity. Although we do not currently license our intellectual property to any third parties, we may choose to provide such licensing arrangements in the future to provide a potential new revenue source. Government Regulation Dietary supplements are subject to federal laws dealing with drugs and regulations imposed by the FDA. Those laws regulate, among other things, health claims, ingredient labeling, and nutrition content claims characterizing the level of nutrient in the product. They also prohibit the use of any health claim for dietary supplements, unless the health claim is supported by significant scientific agreement and is pre-approved by the FDA. The Federal Trade Commission (the FTC), which exercises jurisdiction over the marketing practices and advertising of products similar to those we offer, has in the past several years instituted enforcement actions against several dietary supplement companies for deceptive marketing and advertising practices. These enforcement actions have frequently resulted in consent orders and agreements. In certain instances, these actions have resulted in the imposition of monetary redress requirements. Importantly, the FTC requires that "competent and reliable scientific evidence" corroborate each claim of health benefit made in advertising before the advertising is first made. A failure to have that evidence on hand at the time an advertisement is first made violates federal law. While we have not been the subject to enforcement action for the advertising of our products, there can be no assurance that the FTC or other agencies will not question our advertising or other operations in the future. We believe we are in compliance with all material government regulations which apply to our products. However, we are unable to predict the nature of any future laws, regulations, interpretations or applications, nor can we predict what effect additional governmental regulations or administrative orders, when and if promulgated, would have on our business in the future. These future changes could, however, require the reformulation or elimination of certain products; imposition of additional record keeping and documentation requirements; imposition of new federal reporting and application requirements; modified methods of importing, manufacturing, storing or distributing certain products; and expanded or different labeling and substantiation requirements for certain products and ingredients. Any or all of these requirements could harm our business. Employees Our Board of Directors consists of Michael M. Salerno who is not compensated. - 6 - Available Information We were incorporated in Delaware in September 2007 as Life Nutrition Products, Inc. Our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 are available free of charge to the public by visiting the SEC's Public Reference Room at treet, NE, Washington, DC 20549 on official business days between the hours of 10a.m. to 3p.m. or by calling the Commission at 1-800-SEC-0330 or visiting the internet site, http://www.sec.gov for filed reports. Item 1A. Risk Factors As a "smaller reporting company" as defined by Item 10 of Regulation S-K, the Company is not required to provide this information. Item 1B. Unresolved Staff Comments As a "smaller reporting company" as defined by Item 10 of Regulation S-K, the Company is not required to provide this information. Item 2. Properties We lease 120 square feet of office space at 121 Monmouth Street, Suite A, Red Bank, New Jersey 07701. The monthly rent is $500. The landlord is 121 Monmouth Street, LLC, a limited liability company owned, in part, by our CEO Michael Salerno. The lease is on a month-to-month basis. Item 3. Legal Proceedings There are no material pending legal proceedings to which we are a party or to which any of our property is subject and to the best of our knowledge, no such actions against us are contemplated or threatened. Item 4. Submission of Matters to a Vote of the Security Holders There were no matters submitted to a vote of security holders through the solicitation of proxies or otherwise during the period covered in this filing ending December 31, 2010. - 7 - Part II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information For the period covered in this filing, the Company' s common stock was approved on January 20, 2009 for quotation on the Over-The-Counter Bulletin Board (OTCBB) under the symbol, "LIPN." Prior to that date, there was no established trading market for our Common Share. The Company does not guarantee nor suggest being publicly traded on the OTCBB will necessarily generate a market for its common stock. Presented below is the high and low bid information for fiscal year ending December 31, 2010. The information was obtained from www. quotemedia.com. High Low Year Ended December 31, 2009 Quarter Ending March 31 - - Quarter Ending June 30 - - Quarter Ending September 30 $0.01 $0.01 Quarter Ending December 31 $0.01 $0.01 Year Ended December 31, 2010 Quarter Ending March 31 $0.01 $0.01 Quarter Ending June 30 $0.01 $0.01 Quarter Ending September 30 $0.05 $0.05 Quarter Ending December 31 $0.05 $0.05 The first trade date was September 16, 2009. The OTCBB provides a limited trading market, and we can make no assurances that any market-maker will agree to provide such quotations. Failure to develop or maintain an active trading market could negatively affect the value of our shares and make it difficult for shareholders to sell their shares or recover any part of their investment in the company. Even if a market for our common stock does develop, the market price of our common stock may be highly volatile so that holders of our common stock will not be able to sell their shares at prices that allow them to recover any or all of their investment. Market and industry factors may adversely affect the market price of our common stock, regardless of our actual operating performance. Factors that could cause fluctuations in our stock price may include, among other things: Introductions of new products or new pricing policies by us or by our competitors; The gain or loss of significant customers or product orders; Actual or anticipated variations in our quarterly results; The announcement of acquisitions or strategic alliances by us or by our competitors; Recruitment or departure of key personnel; The level and quality of securities research analyst coverage for our common stock; Changes in the estimates of our operating performance or changes in recommendations by us or any research analysts that follow our stock or any failure to meet the estimates made by research analysts; and Market conditions in our industry and the economy as a whole. Common Stock We have authorized 50,000,000 shares of common stock, par value $.0001 per share. As of December 31, 2010, there were approximately 40 common stock shareholders. - 8 - Preferred Stock We have authorized 2,000,000 shares of blank check preferred stock, none of which are issued and outstanding. Dividends We have never paid a dividend on our Common Stock and we currently intend to retain earnings for use in our business to finance operations and growth. Any future determination as to the distribution of cash dividends will depend upon our earnings and financial position at that time and such other factors as the Board of Directors may deem appropriate. Securities Authorized for Issuance under Equity Compensation Plans The Company does not have any equity compensation plans or any individual compensation arrangements with respect to its common stock or preferred stock. The issuance of any of our common or preferred stock is within the discretion of our Board of Directors, which has the power to issue any or all of our authorized but unissued shares without stockholder approval. Recent Sales of Unregistered Securities On January 15, 2010, the Company issued a total of 1,800,000 shares of common stock valued at $18,000, to Northeast Professional Planning Group which was approved during the fourth quarter of 2009 for services rendered in 2009. In the year ending December 31, 2009, the Company issued 347,800 shares of common stock in exchange for a cash investment of $17,520. Issuer Purchases of Equity Securities None Item. 6. Selected Financial Data As a "Smaller Reporting Company," we are not required to provide the information required by this item. Item 7. Management' s Discussion and Analysis of Financial Condition and Results of Operations Application of Critical Accounting Practices This Management' s Discussion and Analysis of Financial Condition and Results of Operations in this Annual Report ending December 31, 2010 and 2009 on Form 10-K should be read in conjunction with the accompanying Financial Statements and related notes. Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. ("GAAP"). Our significant accounting policies are more fully described in the Notes to the audited financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and the related disclosures of contingent assets and liabilities. Actual results could differ from those estimates under different assumptions or conditions. - 9 - We review our estimates and assumptions on an on-going basis. Our estimates are based on our historical experience and other assumptions that we believe to be reasonable under the circumstances. Actual results are likely to differ from those estimates under different assumptions or conditions, but we do not believe such differences will materially affect our financial position or results of operations. Overview and Plan of Operation We are a dietary supplement company specializing in the development, marketing and distribution of all natural, proprietary, dietary supplements under the names Trim For Life3 Appetite Control and Trim For Life3 Energy Formula. In our original business plan, we outlined a marketing strategy to compete more effectively in the dietary supplement marketplace. However, due to a lack of available financing, we are unable to implement the marketing strategy or invest in product expansion. As a result, we may look to explore and identify other viable options that may provide the potential to generate a positive cash flow to accommodate the costs of being a public company. With volatile economic conditions and unknown opportunities, we are unable to adequately determine if there are indeed, business opportunities that would lea d to the Company acquiring additional capital or having the available resources to construct such a deal. Results of Operations Year ended December 31, 2010 compared to year ended December 31, 2009 Revenue: Revenue was $168 for the year December 31, 2010 compared to $1,898 for the year ended December 31, 2009, a decrease of $1,730. This decrease is a result of limited marketing activities and expired inventory. Gross Profit: Gross profit was ($139) for the year ended December 31, 2010 compared to $1,898 for the year ended December 31, 2009, a decrease $2,037. This decrease in gross profit is due to the sales decrease and the inventoryimpairment . Selling, General and Administrative Expenses: Selling, general and administrative expenses were $25,193 for the year ended December 31, 2010 compared to $54,577 for the year ended December 31, 2009, a decrease of $29,384 due to reduced payroll costs as well as professional fees. Other Income (Expense): Other income (expense) was ($339) for the year ended December 31, 2010 compared to $0 for the year ended December 31, 2009 due to 5% accrued interest on a $55,000 loan payable to Conqueror Group Limited. Impact of Inflation Inflation has not had a material effect on our results of operations. Liquidity and Capital Resource Net cash used in operating activities was ($15,293) for the year ended December 31, 2010, compared to ($18,657) for the year ended December 31, 2009. This decrease in cash used relates to inventory and net losses offset by stock-based compensation. The Company's net cash provided by financing activities was $10,900 for the year ended December 31, 2010 compared to net cash provided by financing activities of $23,118 for the year ended December 31, 2009. The decrease was due to the capital needs of the Company. As of December 31, 2010 there is a promissory note of $55,000 outstanding. As of December 31, 2010, the Company had $68 in cash. It is meeting its working capital needs by relying upon the proceeds from stock issuances. - 10 - In the year ending December 31, 2009, the Company issued 347,800 common stock shares in the total amount of $17,520. Obligations are being met on a month-to-month basis as cash becomes available. There can be no assurances that the Company' s present cash flow will be sufficient to meet current and future obligations. The Company has incurred losses since its inception, and continues to require additional capital to fund operations and meet SEC requirements of being a publicly held company. As such, the Company' s ability to pay its already incurred obligations is mostly dependent on the Company achieving its revenue goals or raising additional capital in the form of equity or debt. These matters raise substantial doubt as to the Company's ability to continue as a going concern. The financial statements do not include any adjustments relating to the recovery and classification of recorded assets or the amounts and classifications of liabilities that may be necessary in the event the company cannot continue in existence. Off-Balance Sheet Financings None Critical Accounting Policies The Company' s financial statements are prepared under the accrual method of accounting. Revenues will be recognized in the period the services are performed and costs are recorded in the period incurred rather than paid. Impact of Recent Accounting Pronouncements See Note 2. "Summary of Significant Accounting Policies" to the financial statements in this Form 10-K. Item 7A Quantitative and Qualitative Disclosure About Market Risks We do not hold instruments that are sensitive to changes in interest rates, foreign currency exchange rates or commodity prices. Therefore, we believe that we are not materially exposed to market risks resulting from fluctuations from such rates or prices. - 11 - Item 8. Financial Statements LIFE NUTRITION PRODUCTS, INC. FINANCIAL STATEMENTS DECEMBER 31, 2 TABLE OF CONTENTS PAGE Report of independent registered public accounting firm 13 Balance sheets 14 Statements of operations 15 Statement of stockholders' (deficit) 16 Statements of cash flows 17 Notes to financial statements 18 - 12 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Life Nutrition Products, Inc. We have audited the accompanying balance sheets of Life Nutrition Products, Inc. as of December 31, 2010 and 2009, and the related statements of operations, stockholders' deficit, and cash flows for each of the years in the two-year period ended December 31, 2010. Life Nutrition Products, Inc.'s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Life Nutrition Products, Inc. as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements for December 31, 2010 have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has incurred substantial accumulated deficits and operating losses. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plan in regards to these matters is also discussed in Note 1. The financial statements do not include any adjustments that might result from the outcome of these uncertainties. /s/ Friedman LLP Marlton, New Jersey April 15, 2011 -13- Life Nutrition Products, Inc. Balance Sheets December 31, 2010 2009 Assets Current Assets Cash $68 $ 4,461 Inventory - 307 Prepaid rent - 6,000 Total Current Assets 68 10,768 Property and Equipment, net 900 2,132 Total Assets $ 968 $ 12,900 Liabilities and Stockholders' Deficit Current Liabilities Accounts payable and accrued expenses $ 2,83 9 $ 18,000 Note payable 55,000 - Officer loans payable 16,768 5,598 Total Current Liabilities 74,607 23,598 Total Liabilities 74,607 23,598 Stockholders' Deficit Preferred stock, $0.0001 par value, 2,000,000 authorized, none issued and outstanding - - Common stock $0.0001 par value, 50,000,000 authorized, 1,688 1,608 16,877,900 and 16,082,800 issued and outstanding as of December 31, 2010 and 2009 Additional paid-in-capital 460,533 497,883 Accumulated deficit (535,860) (510,189) Total Stockholders' Deficit (73,639) (10,698) Total Liabilities and Stockholders' Deficit $ 968 $ 12,900 The accompanying notes are an integral part of these financial statements. - 14 - Life Nutrition Products, Inc. Statements of Operations Years
